Citation Nr: 1021148	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND 

In June 2008, the National Personnel Records Center confirmed 
that the Veteran's service treatment records were destroyed 
by fire.  

On the claim of service connection for hypertension, in 
hearings in March 2009 and in March 2010, the Veteran 
testified that he was diagnosed with hypertension after 
service in 1946 and he has been a medication for hypertension 
ever since. 

In June 2008, a private physician stated that the Veteran has 
been treated for hypertension since July 2006, but the 
treatment records have not been obtained.  As the treatment 
records are relevant to the claim, further development under 
the duty to assist is needed. 

On the claim of service connection for a low back disability, 
the Veteran stated  that during service he injured his back.  
Private medical records in August 2008 include a history of 
low back pain since service in the 1940s.  A MRI showed 
degenerative changes in the lumbosacral spine.  In October 
2008, the Veteran complained of back for over 60 years, which 
began in service.  The diagnoses were lumbar radiculopathy, 
sciatica, and spondylosis.  As the Veteran is competent to 
describe a back pain and as there is a possible association 
with service, further development under the duty to assist is 
needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
treatment records for hypertension since 
2006 of M.A. Smith, MD, of N. Charleston, 
South Carolina.

2.  Ask the Veteran to submit any medical 
bills or receipts of medication for 
hypertension before 2006. 

3.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the current low back 
disability, first documented in 2008, six 
decades after service, is consistent with 
the Veteran's duties in service in World 
War II, considering accepted medical 
principles.



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner.  
    
4.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


